Case 1:18-cv-05680-LDH-SJB Document 80-1 Filed 12/29/20 Page 1 of 5 PageID #: 867




            EXHIBIT 1
Case 1:18-cv-05680-LDH-SJB Document 80-1 Filed 12/29/20 Page 2 of 5 PageID #: 868




         From: Nicholas E. Lewis <nlewis@nmllplaw.com>
         Sent: Wednesday, December 9, 2020 2:43 PM
         To: Joshua Matz <jmatz@kaplanhecker.com>;Martha E. Fitzgerald
         <mfitzgerald@kaplanhecker.com>
         Subject: Scope of Deposition

          XTERNAL SENDER
         Dear Joshua and Martha,

         Please see below for my thoughts on the scope of the deposition topics and what, I
         believe, represents our main disagreements, if any:

         As an initial dispute we have as to the scope of the appropriate inquiry, we disagree that
         Judge DeArcy Hall limited discovery to the following four issues only: (1) whether Ms.
         Donegan personally fabricated and entered the statements regarding Mr. Elliott; (2)
         whether Ms. Donegan published another's statements about Mr. Elliott that were "not
         provided to [her] for use on the Internet"; (3) whether Ms. Donegan published another's
         statements about Mr. Elliott and in so doing "materially contributed to the allegedly
         defamatory meaning"; and (4) whether Ms. Donegan "specifically encouraged" the
         unlawful content about Mr. Elliott. I understand the four issues you have focused on
         amount to your interpretation of sections in which Judge DeArcy Hall described four
         different ways in which Ms. Donegan could have created or developed the unlawful
         content, but I believe the Court's decision, and cases interpreting CDA immunity, permit a
         broader inquiry into Ms. Donegan's conduct in creating the List.

         We are entitled to examine the totality of her conduct from the time she first thought of
         the List to the point in which she deleted the List and it was no longer accessible by
         others. We are seeking information about her conduct during this time period and any
         subsequent description, writing, communication or recording of this period by Ms.
         Donegan. The things she did and said regarding the List, the information that was
         entered, not entered, edited, removed, solicited, or described by her-all of that is clearly
         necessary for the Court to classify her for immunity purposes. We believe the below
         topics form a good starting point for relevant areas to explore at Ms. Donegan's
         deposition :

         We are entitled to examine whether Ms. Donegan contributed to the alleged defamatory
         meaning, the very fact on which CDA immunity turns. (Dec. p. 20) This is not limited
Case 1:18-cv-05680-LDH-SJB Document 80-1 Filed 12/29/20 Page 3 of 5 PageID #: 869




         specifically to Ms. Donegan's contribution to Elliott's entry, only. Neither Judge DeArcy
         Hall, nor the relevant case law, specifically limits the inquiry into the development of
         information to the defamatory words at issue only, so we will not do so either.

         Ms. Donegan's contributions to both the development of the List and the dissemination of
         the List, in general, are relevant to her contribution because they may have contributed to
         the defamatory meaning. Just by way of example, a description of the list by Donegan
         made to third parties as "it contains only verified sexual harassers" or "these are the worst
         of the worst" would contribute to the defamatory meaning given to Elliot's entry.
         Therefore, the statements Donegan made or wrote about the list during its development,
         publication, and dissemination are clearly within the discovery order. Any conversations
         or communications she had about the List, at any point until it was deleted--not merely
         locked for a select few to see, but no longer viewable by anyone-are well within the
         scope of authorized discovery. If Ms. Donegan created the List, or plotted the roll-out of
         the List, with others, then her communications with those individuals is certainly relevant.
           If they developed criteria for what allegations to include in the List, in general, or
         otherwise edited, promoted or commented on the List's entries that conduct is relevant
         for examination.

         Of course, if Ms. Donegan fabricated the allegations in Mr. Elliott's entry, or input the
         information into Elliott's entry for another individual, that would be an avenue of inquiry
         but Ms. Donegan's role in contributing to the content and meaning if other entries and
         therefore the meaning of Mr. Elliot's entry would be relevant to determine if she was
         merely a neutral publisher. Did she develop or solicit other content in any way?

         It seems clear that we are also entitled to discovery on "whether Defendant specifically
         encouraged the posting of unlawful content on the List." In the Court's decision, Judge
         DeArcy Hall does not limit the inquiry to specifically encouraging the unlawful content
         about Mr. Elliott, only, as you suggest. We are therefore entitled to explore ANY
         encouragement by Ms. Donegan---this is especially true since she alleges, she does not
         know who input the allegations into Mr. Elliott's entry.

         We would plan to ask how she circulated the List. For example, was the initial invitation
         part of a group email or a link on Ms. Donegan's Twitter account.

         How did she initially describe the List to users? How did she advise people to access the
         List or protect their anonymity? Did she ask for rape accusations, specifically? What did
         she solicit exactly? Whom did she solicit from? Did she specify what should be posted, or
         specific individuals who should be included in the List?

         One topic I know we have disagreed on until now: what did Ms. Donegan contribute to
         the List, in general? Did she act as a mere publisher, did she make determinations as to
         what type of allegations should remain and what should not? Did she converse with
         others about these criteria on October 9, 2017? If so, where? Did she input any
         allegations into the List? Did she circulate the List, once some allegations were input into
         the List? If so, did she comment on the individuals named in the List at that point? Did
         she vouch for the credibility of certain allegations? Did she speak with anyone about
         Elliott, or the veracity of the allegations against him at any point? Was veracity of claims
         ever discussed or considered?

         We are entitled to all her communications, and everything she discussed regarding the List
         before it was deleted and, if conduct during the relevant pre-deletion period is discussed
Case 1:18-cv-05680-LDH-SJB Document 80-1 Filed 12/29/20 Page 4 of 5 PageID #: 870




         after October 12, 2017, we should be permitted to inquire into this as well. If she
         discussed, wrote about or in any way communicated what she did during the time the List
         was active, at any point, we intend to question her on such communications, writings or
         documents that contain such information. All of that information is directly relevant to
         whether she contributed to the defamatory meaning or not, and therefore enjoys
         statutory immunity or not.

         I know you believe her highlighting should be strictly "off limits" as law of the case, but we
         disagree. Judge DeArcy Hall did state that Defendant's categorizing Plaintiff's entry, by
         text or highlighting, does not alone bring her outside of CDA protection . That, however,
         that does not mean we cannot ask about the manner in which Donegan contributed to
         the List or categorized information to ascertain her conduct specifically. It is the totality of
         Ms. Donegan's conduct that grants allows for immunity or not. DeArcy Hall's order is
         entirely consistent. Moreover, Ms. Donegan's affidavit does not clarify this issue. It is
         unclear if the highlighting was done by Donegan, or someone else. Judge DeArcy Hall
         noted categorizing information without more does not make Ms. Donegan a developer,
         but we cannot know if there was more unless we question Ms. Donegan on her conduct
         during this time period, without limitation. We are entitled to know if Donegan
         highlighted, or otherwise categorized information and, especially, if she did any more in
         contributing to the List.

         Again, did Ms. Donegan add her own allegations into the List? Much of this conduct
         remains a mystery. For example, did she highlight an entry, then send an email writing
         "another repeat offender rapist added to the List" .... of course we do not know if she
         wrote this specifically, or remembers commenting on the List's entries at all, but we are
         entitled to find out. This is especially true since she deleted most of the communications.

         Regarding the deletions, it appears we will have another dispute on the scope of
         questioning here. We submit we are entitled to explore the deletion by your client.
         know your position there is no spoliation here, but Ms. Donegan's mindset is relevant to
         her deletion. Was she fearful of a lawsuit? Her own emails demonstrate that she was
         aware of her potential liability for libel and therefore deleted the list. Judge Bulsara
         specifically said this may be relevant, and we are entitled to explore the circumstances of
         her deletion---if you disagree, we will have to bring this to the court's attention.

         In general, we disagree with your, at times, artificial narrowing of the issues in this matter.
         Judge DeArcy Hall certainly directed narrowly tailored discovery, but not narrowly tailored
         to what the Defendant thinks should be relevant. The "limited" or "tailored" discovery
         from the Order is certainly limited, when compared to discovery for the defamation cause
         of action, in general, because discovery is currently authorized only as to the CDA
         immunity issue. We do not yet know whether Ms. Donegan materially contributed to the
         alleged defamatory meaning. As the case law makes clear, the meaning can be derived
         from precise words entered, but also from Ms. Donegan's contributions to the
         development and dissemination of the List itself.

         I am currently reviewing the sample deposition protocols and thank you for same.
         realize the Huseby deposition services, and video deposition software, I mentioned last
         night was utilized in out of state depositions. My colleagues have had good experiences
         with Veritext's remote deposition platform. https://www.veritext.com/remote/l I am
         sure we will be able to sort out the logistical issues discussed last night (total deposition
         time, attorneys on camera etc.) once we sort out any scope issues.
Case 1:18-cv-05680-LDH-SJB Document 80-1 Filed 12/29/20 Page 5 of 5 PageID #: 871




         I would suggest requesting one additional week to conduct the deposition. If it works for
         you, I would be free to conduct the deposition December 21 st or December 22 nd . I
         submit this request would be reasonable given the various delays out of our collective
         control, would provide us the opportunity to raise any unresolved issues with the Court
         next week and still permits us to wrap up discovery prior to our January sth conference. I
         will remain available on your schedule to address these issues.




         Best,

         Nick




         Nicholas E. Lewis
         363 Seventh Avenue, 5th Floor
         New York,NY 10001-3904
         212.736.4500     •   212.736.2260 fax
         nmllplaw.com

         NOTICE: This communication may contain privileged or other confidential information. If
         you have received it in error, please advise the sender by reply email and immediately
         delete the message and any attachments without copying or disclosing the contents.
